                Case 1:20-cv-03776-LGS Document 62 Filed 03/29/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 DALMADO GAUTIER,                                                 :
                                              Plaintiff,          :
                                                                  :   20 Civ. 3776 (LGS)
                            -against-                             :
                                                                  :         ORDER
 3 WAY RESTAURANT, INC., et al.,                                  :
                                              Defendants.         :
 -------------------------------------------------------------    X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pursuant to the Civil Case Management Plan and Scheduling Order, a pre-motion

conference for any anticipated dispositive motions is scheduled for April 1, 2021, and any pre-motion

letters in anticipation of a motion for summary judgment or other dispositive motion were due by March

18, 2021. Dkt. No. 52.

        WHEREAS, no such pre-motion letters were filed. It is hereby

        ORDERED that the April 1, 2021, pre-motion conference is CANCELLED. It is further

        ORDERED that this case will be placed on the Court’s trial-ready calendar. It is further

        ORDERED that by April 8, 2021, the parties shall meet and confer and file a letter proposing

three Mondays in the third quarter of 2021 on which they could commence a trial and stating the

estimated duration of the trial. The Court will request a courtroom to commence a trial in this matter on

or around the proposed dates and notify the parties of any firm or back-up trial date when third quarter

courtroom assignments are made (approximately a month in advance). Dates for pretrial submissions

will follow in a separate order.



Dated: March 29, 2021
       New York, New York
